Title: To Thomas Jefferson from William Bakewell, 9 May 1803
From: Bakewell, William
To: Jefferson, Thomas


          
            Sir
                     
            New Haven 9th. May 1803
          
          Your esteemed favor would have been answered immediately, but for the absence of two of our firm. It was not with any pecuniary view that we sent the Malt liquor, perhaps a little vanity might combine with our principal motive, which was to shew that we who have lived under the English Government, (during that Parliament, which in the words of Mr. Fox, “added more to the burthens, & took more from the liberties of the people than any of its predecessors,”) can duly appreciate the value of a Constitution, which as now practically administered, would have been deemed a Utopian romance, but that mankind may “read this history in a nations eyes.”—
          If, Sir, motives of delicacy in your public situation, render it unpleasant to you to accept even the value of ten dollars, (which is the price of a barrl of this Ale,) please to defer the matter till we hear from a person in Baltimore whom we desired to settle our accot for Mr Smith’s National Intelligencer. Was it not trespassing on your time, we would solicit a few lines of information relative to the state of Virginia, which did not enter into the plan of your “notes.” Since our last we have been induced to change our views, & propose (one of us at least) to purchase & cultivate a Farm in such part of the U States as appears most eligible. In the communications to the English board of agriculture, Mr Strictland speaks highly of the climate & soil near the blue ridge in Virginia. Genl Washington in his letters to A. Young, recommends the country near the Potowmac. We have heard much in praise of the Shenadoah valley, but are told the price of land is much higher than that of equal quality in other parts of the state. Could you spare a few minutes from your more important concerns, to say what part unites in the greatest degree a good soil, a temperate & healthy climate, & if possible a near water conveyance & some society of the better kind; you would do us a service infinitely beyond the trivial matter in question.
          
          Had we known any one on whose judgment we could have depended, we would not have troubled you with this inquiry, & hope you will excuse the liberty we have taken on this occasion—With sentiments of the highest esteem, I remain for Self and Partners, Sir, Your obedt Servt
          
            Wm Bakewell
          
        